Citation Nr: 0622454	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  06-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to reinstatement of the appellant's death 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War


WITNESSES AT HEARING ON APPEAL

Appellant, F.M. and C.O.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
September 1961.  The veteran died in August 1995.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In the September 2005 letter notifying the appellant of the 
denial of service connection for the cause of the veteran's 
death, the RO also stated that no further action would be 
taken on her claim for death pension benefits because she had 
failed to provide sufficient income and net worth 
information.  In her notice of disagreement, the appellant 
disagreed, stating that her paperwork had been sent in 
concerning her medical expenses.  The RO, in essence, denied 
the claim for death pension benefits, and the appellant 
clearly disagreed.  Ordinarily, the Board would refer this 
claim back to the RO to provide the appellant a Statement of 
the Case (SOC).  However, review of the file shows that 
sufficient income information is of record to grant the 
appellant's claim at this time.  Although the claim for 
reinstatement of death pension can be granted based on the 
income information in the file, insufficient expense 
information is of record for the Board to determine exactly 
how much pension the appellant will receive.  This matter is 
REFERRED to the RO for development of expense information for 
2005 and 2006, so that the rate of death pension payable to 
the appellant can be calculated.

The appellant participated in a Travel Board hearing in June 
2006 with the undersigned.  A transcript of that hearing has 
been associated with the claims folder.

Pursuant to the June 2006 motion and the Board's granting 
thereof in July 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1967.

2.  The appellant was awarded a death pension in September 
1995.  Upon receipt of information from the appellant that 
her income exceeded the maximum annual rate of death pension 
for a single surviving spouse in 1995, the appellant's death 
pension benefits were terminated in October 1996.

3.  As of 2005, the appellant's income is less than the 
maximum annual rate of death pension for a single surviving 
spouse.

4.  The veteran's death in August 1995 was the result of a 
myocardial infarction due to gastrointestinal bleed and 
multiple myeloma.

5.  At the time of his death, the veteran was service 
connected for varicose veins, 20 percent disabling, and was 
in receipt of non-service connected pension benefits.

6.  Heart disorders, gastrointestinal bleeding and multiple 
myeloma were not present during active military service, 
manifested to a compensable degree within one year subsequent 
to the veteran's separation from service, or shown to be 
related to his service.  

7.  The preponderance of the competent and persuasive 
evidence of record is against a finding that a service-
connected disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSIONS OF LAW

1.  The income criteria for death pension benefits have been 
met in 2005.  38 U.S.C.A. §§ 1503, 1541 (West Supp. 2005); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2005).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107(b) (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Death Pension Benefits

The late veteran served during a period of war and was in 
receipt of a non-service connected pension and was service-
connected for varicose veins, considered 20 percent 
disabling, at the time of his death.  The appellant is his 
surviving spouse.  The claims folder shows that she filed a 
claim for death pension in 1995 and the RO granted her claim.  
The pension was effective in September 1995.  In October 
1996, the appellant informed the RO that she was employed.  
In October 1996, the RO terminated the appellant's death 
pension benefits due to excessive income.

In March 2005, the appellant filed a claim to restore her 
prior death pension benefits due to her lack of income.

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  See 38 U.S.C.A. § 1541 (West Supp. 2005).  A 
surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  See 38 U.S.C.A. § 1541 (West Supp. 
2005); 38 C.F.R. § 3.23 (2005).  In determining income for 
this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period 
unless specifically excluded.  See 38 U.S.C.A. § 1503 (West 
Supp. 2005); 38 C.F.R. § 3.271 (2005).  Exclusions from 
income do not include Social Security disability benefits.  
See 38 C.F.R. § 3.272 (2005).

The appellant's annual income is entirely from Social 
Security Administration (SSA) retirement payments.  The 
appellant's monthly SSA income in 2005 of $566.00 results in 
an annual income of $6,792.00.  She current receives $590.00 
per month from SSA, resulting in annual income of $7,068.00.  

The rates of death pension benefits are published in tabular 
form in Appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. § 
3.21. The rates for the pertinent years are as follows:

Effective December 1, 2004, the maximum allowable rate 
for a surviving spouse with no children was $6,814. 

Effective December 1, 2005, the maximum allowable rate 
for a surviving spouse with no children was $7,094. 

Therefore, even without considering her medical expenses, the 
appellant's annual income is below the maximum allowable rate 
for 2005 or 2006, and she has met the criteria for death 
pension for 2005.  The appeal in this regard is granted, 
subject to the laws and regulations that govern payments of 
VA benefits.

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).  The appellant only submitted medical 
expenses through August 2005, and no information is of record 
for 2006.  Therefore, the Board can only determine that she 
is entitled to reinstatement of death pension benefits based 
strictly on the fact that her income is slightly below the 
maximum allowable rate, but the exact amount of pension 
benefits payable to her can only be determined by the RO 
after she submits further information on her medical expenses 
for 2005 and 2006.  



Cause of Death

The appellant contends that the cause of the veteran's death 
is related to his active military service.  In essence, she 
has alleged that the veteran was exposed to asbestos while on 
active duty.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2005).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2005).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).

After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that any 
of the medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  According to the death certificate, the immediate 
cause of his death was reported as myocardial infarction, due 
to or as a consequence of, gastrointestinal bleed due to 
multiple myeloma.  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  

In this case, the veteran was service-connected for varicose 
veins at the time he died.  As shown by the death 
certificate, the causes of death were myocardial infarction 
with contributing factors of gastrointestinal bleeding due to 
multiple myeloma.  The appellant does not allege that the 
veteran's varicose veins were the cause of his death.  
Therefore, the query before the Board is whether the grant of 
service connection is warranted for a heart disorder with 
contributing factors of gastrointestinal bleeding due to 
multiple myeloma.

In order for service connection for the cause of a veteran's 
death to be granted, the evidence must show that the 
disorders that caused the veteran's death were the result of 
a disease or injury incurred in service.  The service records 
do not include any references to these disorders and the 
post-service medical reports show that treatment for these 
disorders began many years after the veteran's active service 
ended.  Furthermore, the record includes no medical evidence 
indicating any connection between these disorders and the 
veteran's active service.  It must be noted that the 
veteran's active service ended in 1961, while the treatment 
for the disorders that led to his death began more than 
thirty years later.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran died of a 
myocardial infarction with contributing factors of 
gastrointestinal bleeding due to multiple myeloma, which were 
unrelated to service.  



Duties to Notify and Assist

Regarding the reinstatement of the appellant's death pension, 
the appellant has been granted the benefit she was seeking 
(reinstatement of death pension benefits), it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.159 (2004).  
The Board notes that the appellant was not provided with a 
Statement of the Case regarding death pension benefits, but 
as the appeal has been granted, this oversight does not 
prejudice the appellant.

With respect to the appellant's claim of service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim.  The July 2005 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no duty to obtain any 
medical opinions in this case, since there is no competent 
evidence indicating any possible relationship between the 
cause of the veteran's death and his military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Having met the income criteria for death pension for 2005, 
the appellant's claim for death pension benefits is granted, 
and the death pension is reinstated.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


